Case: 10-50805     Document: 00511513798          Page: 1    Date Filed: 06/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                     No. 10-50805                           June 20, 2011
                                   Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MIGUEL ANGEL VALIENTE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:01-CR-469-3


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Defendant-Appellant
Miguel Angel Valiente has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Valiente has not filed a response.
        “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
section 2, of the Constitution limits federal court jurisdiction to actual cases and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50805    Document: 00511513798     Page: 2   Date Filed: 06/20/2011

                                  No. 10-50805

controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy
requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole-some ‘collateral consequence’ of the
conviction-must exist if the suit is to be maintained.” Id. (citation omitted).
      During the pendency of this appeal, Defendant-Appellant Valiente
completed the sentence of imprisonment that was imposed on the revocation of
his supervised release and no further term of supervised release was imposed.
Accordingly, there is no case or controversy for us to address, and this appeal is
dismissed as moot. Counsel’s motion to withdraw is denied as unnecessary.
      APPEAL DISMISSED; MOTION DENIED.




                                        2